                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

 ERIC SAYLES,

                Plaintiff,

                       v.                              CAUSE NO. 3:20-CV-124-JD-MGG

 LaPORTE COUNTY SHERIFF

                Defendants.

                                   OPINION AND ORDER

       Eric Sayles was a prisoner in the LaPorte County Jail when he was granted

“leave to proceed against the Sheriff of LaPorte County in an official capacity for

permanent injunctive relief to obtain constitutionally adequate medical treatment . . ..”

ECF 5 a 3. Sayles alleged he was H.I.V. Positive. However, Sayles was released from the

jail on February 7, 2020. ECF 12-2 at 1. Mail sent to him has twice been returned

undeliverable. ECF 9 and 11.

       Because Sayles is no longer in the jail, his claim for injunctive relief is moot. See

Higgason v. Farley, 83 F.3d 807, 811 (7th Cir. 1996) (“If a prisoner is transferred to another

[jail], his request for injunctive relief against officials of the first [jail] is moot unless he

can demonstrate that he is likely to be retransferred.”). Here, there is no indication

Sayles will return to the LaPorte County Jail. Though it is possible he could commit

another crime and be re-arrested, that is speculation.

       Because the claim for injunctive relief is the only claim on which Sayles is

proceeding in this lawsuit, this case must be dismissed.
For these reasons, this case is DISMISSED AS MOOT.

SO ORDERED on February 27, 2020


                                          /s/JON E. DEGUILIO
                                      JUDGE
                                      UNITED STATES DISTRICT COURT




                                  2
